                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                   Case No. 17-cr-175-pp
      v.

TERRANCE HAMLIN,

                  Defendant.
______________________________________________________________________________

  ORDER GRANTING MOTION FOR REVIEW OF DETENTION ORDER AND
             DENYING REQUEST FOR RELEASE (DKT. NO. 377)
______________________________________________________________________________

Background

      On September 27, 2017, the defendant was temporarily detained after

being arrested on a criminal complaint. Dkt. No. 13. The bond study prepared

at the time indicated that the defendant was fifty-one years old, lived with his

wife in Milwaukee and was self-employed doing a number of different tasks,

including home repair and maintenance, buying and selling property, selling

cars, running a music studio and selling CDs and clothing. Dkt. No. 40 at 1-2.

The report reflected that the defendant had been

                                                                . Id. at 3. The

defendant had a prior record dating back to 1982, including a 1987 felony drug

conviction, a 1988 conviction for third-degree sexual assault and party to false

imprisonment, a 1996 conviction for fleeing/eluding, a 1999 conviction for

drugs and resisting/obstructing and a 2004 conviction for cocaine. The

defendant also was on extended supervision at the time of this offense, it
                                        1
appears. Id. at 4-5. At the October 2, 2017 detention hearing, the defendant

did not contest continued detention. Dkt. No. 48. Pretrial services

recommended detention, opining that the defendant posed a risk of flight

because he committed this offense while under supervision and that his

criminal history included a failure to appear and a conviction for

fleeing/eluding, and that he posed a danger to the community because of a

history of drug trafficking (including arrests and convictions for drug

trafficking). Id.

       The grand jury returned a thirty-four-count indictment on October 17,

2017. Dkt. No. 98. It charged the defendant and three others with a drug

conspiracy spanning over two years and involving heroin, fentanyl and cocaine.

Id. at Count One. It also charged the defendant with nine substantive counts of

possession of heroin with intent to distribute. Id. at Counts 3-11.

       On March 16, 2020, the parties filed an executed plea agreement, in

which the defendant agreed to plead guilty to the conspiracy count. Dkt. No.

364. Three pages of the agreement describe the defendant’s role in the

conspiracy. Id. at 3-5. The agreement indicates that the drug weight for which

the defendant is responsible is at least 100 grams of heroin and at least 500

grams of cocaine. Id. at 364. The agreement acknowledges that the defendant

may qualify as a career offender. Id. at 9. The government has agreed to

recommend a sentence in a range between 130 and 162 months. Id.




                                        2
COVID-19 Crisis

      As of March 15, 2020, the day before the parties docketed the plea

agreement, the Wisconsin Department of Health Services web site indicated

there had been thirty-five confirmed cases of COVID-19 in Wisconsin.

https://www.dhs.wisconsin.gov/covid-19/index.htm. In the two weeks since,

the number of confirmed cases has risen to 1,550 (as of the writing of this

order). Id. There have been confirmed cases in a local Department of

Corrections facility. https://www.jsonline.com/story/news/local/

wisconsin/2020/03/27/coronavirus-wisconsin-latest-updates-cases-

cancellations/2924044001/. Local jails are limiting bookings and releasing

defendants on work release. https://www.jsonline.com/story/news/

crime/2020/03/24/waukesha-county-judge-release-some-work-release-

inmates/2906215001/. There have been confirmed cases in state prisons and

in the Bureau of Prisons. Municipalities, counties and states across the

country are working to reduce the number of individuals confined in jails and

prisons by releasing people with limited time left on their sentences, or low-

level offenders or people charged with non-violent offenses. See, e.g.,

https://www.prisonpolicy.org/virus/virusresponse.html.

      Federal courts are being asked to review detention orders in light of the

public health crisis, and the known risks to jail and prison populations given

the difficulty of social distancing and the increased likelihood that people in

jails and prisons will have health issues that render them more vulnerable to

the virus and to becoming more ill if they become infected. A quick Westlaw


                                         3
search reveals that in two days—March 30 and 31, 2020—there were at least

fifteen decisions posted from courts across the country involving requests for

review of bond, delay of surrender to serve sentences and contested detention

hearings, all referencing the COVID-19 crisis. United States v. Kintea

McKenzie, No. 18 Cr. 834, 2020 WL 1503669 (S.D.N.Y. March 30, 2020)

(ordering temporary release under 18 U.S.C. §3145(c) of sentenced defendant

on a charge of assault with a dangerous weapon; defendant had been released

on bond under strict conditions such as GPS monitoring before self-

surrendering to the MCC, inmates at the MCC had been diagnosed with

COVID-19 and the MCC had classified inmate as “high risk” due to his

asthma); United States v. Fiumara, No. 15-94, 2020 WL 1540486 (W.D. Penn.

March 30, 2020) (denying motion to lift “no bond” order for defendant who was

involved in thirty-month drug conspiracy while on supervision, faced a

mandatory minimum sentence of ten years, did not articulate any unique

susceptibility to COVID-19 and did not convince the court that she did not

pose a danger to the community); United States v. Smoot, No. 19-CR-20, 2020

WL 1501810 (S.D. Ohio March 30, 2020) (declining to release pretrial detainee

under 18 U.S.C. §§3145(b) and 3142(i) charged with being a felon in possession

of a firearm who had extensive criminal history, did not identify an outbreak at

his facility and submitted no proof that his alleged respiratory conditions were

not being managed at his facility); United States v. Lee, No. 19-cr-20112-03,

2020 WL 1540207 (E.D. Mich. March 30, 2020) (denying release of pretrial

detainee charged in a crack conspiracy on the ground that the COVID-19


                                        4
pandemic alone is not a sufficient basis to justify release; court still must

consider 18 U.S.C. §3142(g) factors); United States v. Winchester, No.

18CR301-1, 2020WL 1515683 (M.D. North Carolina March 30, 2020) (declining

to release detainee charged with possession of a firearm with obliterated serial

number and awaiting sentencing on revocation of supervised release who

argued that being incarcerated placed him at greater risk for COVID-19

infection); United States v. Oliver, No. JKB-16-0485, 2020 WL 1505899 (D.

Maryland March 30, 2020) (denying motion of defendant sentenced in a

racketeering conspiracy to serve the remainder of her sentence on home

confinement rather than a halfway house on the basis of the COVID-19

pandemic; defendant had not exhausted remedies and Bureau of Prisons could

place her in home confinement); United States v. Williams, No. JKB-15-0646,

2020 WL 1506222 (D. Maryland March 30, 2020) (same as Oliver); United

States v. Beamon, Nos. 19-570, 20-040, 2020 WL 1540511 (D. Maryland

March 30, 2020) (declining to vacate detention order for pretrial detainee who

had been denied release twice before and who relied solely on the COVID-19

pandemic as the basis for release); United States v. Lee, No. 19-cr-298, 2020

WL 1541049 (D.D.C. March 30, 2020) (denying motion of pretrial detainee

charged with being a felon in possession of firearms on basis that COVID-19

crisis did not alter analysis under §3142); United States v. Davis, No. ELH-20-

09, 2020 WL 1529158 (D. Maryland March 30, 2020) (granting pretrial release

to pretrial detainee charged with possession of crack and fentanyl where

defendant reported having bronchitis, was in a facility in which five inmates


                                         5
had tested positive for the virus, had no prior criminal convictions and no

history of violence and release conditions included location monitoring); United

States v. Nkanga Nkanga, No. 18-CR-713, 2020 WL 1529535 (S.D.N.Y. March

31, 2020) (denying release to 67-year-old former doctor with no criminal record

who pled guilty to unlawfully prescribing opioids for non-medical purposes,

despite defendant’s age, asthma and other medical conditions and the fact that

the facility in which he was housed was not taking measures to prevent the

spread of the virus, because he had been convicted and the law required

remand); United States v. Kerr, No. 19-cr-296, 2020 WL 1529180 (N.D. Tex.

March 31, 2020) (denying release to fifty-year-old defendant who pled guilty to

receipt of child pornography and who argued that the risk that COVID-19

would reach his facility created exceptional circumstances justifying release);

United States v. French, No. 12-cr-00160-JAW, 2020 WL 1539926 (D. Maine

March 31, 2020) (granting defendants’ motions for temporary bail after finding

that neither defendant posed a risk of flight or danger to the community and

that both were at increased risk for severe illness if infected due to age and

medical conditions); United States v. Brent Brown, No. 08-cfr-20115-JAR-TJJ-

01, 2020 WL 1536544 (D. Kan. March 31, 2020) (denying temporary release of

defendant detained for supervised release revocation despite health issues

relating to his lungs and pneumonia, concluding that under four-pronged

COVID-19 analysis, factors weighed against temporary release); United States

v. Sanders, No. 19-20037-01-DDC, 2020 WL 1528621 (D. Kan. March 31,

2020) (denying release to defendant charged with drug offenses, possession of


                                        6
firearms by a felon, §924(c) and keeping a drug house because under four-

pronged COVID-19 analysis, factors weighed against temporary release).

The Defendant’s Motion and the Government’s Response

      Against this backdrop, the defendant moved under 18 U.S.C. §3145(b)

for this court to review the magistrate judge’s order of detention, and to release

him on house arrest with location monitoring. Dkt. No. 377. The motion

indicates that the defendant is seeking release because he is in the class of

people that the Centers for Disease Control has identified as being at high risk

of becoming severely ill if he contracts COVID-19. Id. at 1. The defendant

indicates that he is fifty-four years old and is experiencing                  . Id. at

8. He indicates that he has                       and that he suffers from

                                                                        ; he

indicates that he needs frequent visits with jail medical staff. Id. He states that

there is “discussion about him                      ,” and that he is on

numerous medications. Id. at 9.

      The defendant is incarcerated at the Dodge County Detention Facility. Id.

He indicates that he is housed in general population, and thus is exposed “to

the normal panoply of contagious and infectious diseases, with the

exponentially increased risk posed by COVID-19.” Id. He asks the court to

release him to house arrest on location monitoring, and agrees to go back into

custody if conditions improve such that risks to inmates are reduced. Id. at 10.

He asserts that the safety of the community “compels” his release, and notes




                                         7
that he’ll be released into a community that is “locked down.” Id. He also does

not object to additional conditions. Id.

      The government opposes the defendant’s request. Dkt. No. 383. The

government recounts the measures the Dodge County Jail is taking to prevent

the spread of the virus, including conducting temperature checks for officers,

kitchen, medical and maintenance staff workers before they start their shifts,

segregating all new inmates for fourteen days (and monitoring them during that

segregation), temperature-checking and screening new inmates, canceling all

programs, canceling in-person visits, limiting professional visits to no-contact

visits behind glass with no exchange of papers, additional cleaning, posting

information about the virus and the ways to prevent the spread and allowing

inmates to request to see medical staff at any time. Id. at 4. The government

reports that it conferred with the health service administrator at Dodge, and

learned that the defendant is on medication for




                                       —as of late February. Id. at 5-6. The

government emphasizes that neither the defendant nor any other detainee at

Dodge has been diagnosed with the virus. Id. at 8. It characterizes the

defendant’s concerns about an outbreak of the virus at the jail as speculative.

Id.

      The defendant filed a reply, citing the increases in confirmed cases—

outside and inside jails and prisons—in the week since he filed his motion.


                                           8
Dkt. No. 386. He cites cases from other districts in which judges have stated

that waiting for an outbreak to occur before releasing a detainee would not

stem or curtail the crisis. Id. at 2-3. He expresses frustration that the

government was able to simply call the jail and obtain his medical information,

while the defendant must sign a release and then await production of the

records. Id. at 3. He has agreed to provide his medical records to the court on

receipt.

      The defendant also argues in his reply that the court can order

temporary release under 18 U.S.C. §3142(i). Id. at 6-7. He argues that other

courts have found that the rapid spread of the virus constitutes a “compelling

reason” justifying temporary release. Id. at 7.

Analysis

      The defendant originally asked the court to review the magistrate judge’s

detention order under 18 U.S.C. §3145(b), which allows a detained defendant

seeking revocation or amendment of that order. The district court judge reviews

the magistrate judge’s decision de novo. United States v. Cross, Case No. 20-

CR-9, 2020 WL 1139841, at *1 (E.D. Wis. March 9, 2020) (citations omitted). If

the court finds that no condition or combination of conditions will reasonably

assure the appearance of the defendant and the safety of other people and the

community, the judicial officer must order detention. 18 U.S.C. §3142(e)(1).

      Risk of Flight

      At the time of his arrest, the pretrial services officer expressed concern

that the defendant posed a risk of flight. While the defendant is a life-long


                                         9
Milwaukee resident, and at the time of his arrest was living with his wife at the

home they’d shared for a little over two years, the defendant was self-employed,

doing a variety of jobs. Dkt. No. 40. His criminal record included two failure-to-

appear charges (one when he was 19, another when he was 22). His record also

includes a charge for fleeing/eluding an officer when he was 30, for which he

was sentenced to eighteen months, and a charge of resisting/obstructing an

officer in relation to a drug charge. Based on these facts, and on the fact that

the defendant committed the instant offense while he was on supervision for a

previous one, the pretrial services officer considered the defendant a risk of

flight.

          The court considers additional factors. Supporting the conclusion that

the defendant presents a risk of flight is the fact that he faces a five-year

mandatory minimum sentence. In negotiating the plea agreement, the parties

determined that the defendant is a career offender, which dramatically

increases his advisory sentencing guideline range. The government agreed in

the plea agreement to recommend a sentence of between 130 and 162

months—from almost eleven years to over thirteen. The bond study shows that

the longest sentence the defendant ever has received is a sentence of ten years,

and he appears to have been paroled after five. Even if this court eventually

sentences the defendant below the advisory guideline range, he likely will

receive a longer sentence than he ever has served.

          The defendant argues that if the court releases him, it will be into a

“locked down” community. Under the Safer-at-Home order issued by the


                                            10
Department of Health Services on March 24, 2020, if the defendant were

released, he would be ordered to stay at home with only a few exceptions. If the

defendant were to take seriously the extreme threat this virus poses to him and

to the community, he would abide by that order, reducing the risk that he

would flee. But the court also must consider the fact that the defendant has

engaged in activity that endangers the community before; his criminal history

shows that he has done so more than once. The difference here may be that the

defendant himself would be at risk if he violated the Safer-at-Home order, but

it is not clear how much of a difference that would make to someone facing five

to thirteen years in federal prison.

      The defendant also argues that he has shown that he has not a risk of

flight, due to an unusual event that occurred earlier in the case. The court has

noted that the defendant first was detained in September 2017, when he was

arrested. At that time, he was on state probation. See Dkt. No. 12 at 1. At the

detention hearing, the government informed Magistrate Judge Jones that there

was a state probation hold on the defendant; defense counsel asked the court

to go ahead and order the defendant detained under the presumption the court

has discussed above. Dkt. No. 48. Some eleven months later, the defendant

asked the court to schedule a detention hearing. Dkt. No. 185. He reported that

his state supervision had been revoked, and that his revocation sentence would

complete sometime in December of that same year (2018). Id. at 1. The

defendant reported that he had unspecified medical issues which the Dodge

County Detention Center was not equipped to address; he asked to be released


                                       11
from federal custody so that he could finish the state revocation sentence in

state custody. Id. at 1-2. At the hearing on that motion, Judge Jones agreed to

release the defendant to state custody, but indicated that he would issue a

warrant to act as a detainer to make sure that the defendant was returned to

federal custody once released by the state. Dkt. No. 186. Somehow, that

warrant was never issued. In mid-February 2019, the defendant was released

from state custody. He then reported to his lawyer, and turned himself in to

federal court; he appeared on February 15, 2019 before Judge Jones

voluntarily. Dkt. No. 218. At that time, defense counsel argued that the fact

that the defendant had turned himself in, rather than disappearing, showed

that he was not a flight risk. Id. Nevertheless, Judge Jones ordered the

defendant detained. Id.

      The defendant reiterates now that this incident in 2019—where he was

released from state custody with no detainer, yet turned himself in on the

federal charge—shows that he is not a risk of flight. The court agrees that in

weighing the facts that indicate a risk of flight against those that do not, this

incident falls into the latter side of the scale. Judge Jones concluded, however,

that it did not outweigh the defendant’s failure to comply with his state

supervision requirements; this court agrees.

      The court concludes that the defendant does pose a risk of flight. “Risk”

is a relative term, of course; the defendant does not pose an extremely strong

risk of flight. But there are facts supporting a conclusion that the defendant

presents such a risk.


                                         12
      Danger to the Community

      The bigger concern is the danger the defendant presents to the

community. The bond study shows eight drug arrests between the ages of

twenty and forty-five. It appears that after a 2004 conviction for possession of

cocaine, the defendant served his sentence, was released on supervision, had

that supervision revoked and was released to a subsequent term of supervision

on June 23, 2015. Dkt. No. 40 at 5. The indictment in this case indicates that

the federal drug conspiracy began in at least August 2015—only a month or so

after the defendant’s release on state supervision. Dkt. No. 98 at 1. The first

controlled buy from the defendant took place on August 12, 2015. Id. at 5. At

the time he was arrested for this offense, there was $60,000 cash in his house

(the house he shared with his wife). Dkt. No. 218-1. The defendant has spent

over thirty years involved in the drug trade, has gone to prison three times on

drug charges, has committed drug offenses while on supervision. He has

signed a plea agreement admitted to obtaining cocaine and heroin from

Torrence Harris (who is a fugitive) for re-sale to mid-level traffickers and his

own customers. Dkt. No. 364. The defendant’s phone was one of those

surveilled under a wire tap order, and the government intercepted several drug-

related conversations between the defendant, Harris and other members of the

conspiracy. Id. In addition to the $60,000 law enforcement found in the

defendant’s house at the time of his arrest, they found two grams of heroin in a

vacant house that he owned. Id.




                                         13
      While it does not appear that this case involves allegations of the use of

firearms or the use of violence, the bond study shows that in 1988, at age 22,

the defendant was convicted of third-degree sexual assault and party to false

imprisonment—charges reduced from first-degree sexual assault and robbery.

Dkt. No. 40 at 4. It also shows a 2011 arrest for being a felon in possession of a

firearm, although the disposition of that arrest is unknown and a review of the

Wisconsin Circuit Court Access Program does not reveal a conviction on such

charges.

      Finally, it appears that the defendant was supporting himself by dealing

drugs. While he indicated to the pretrial services officer that he was self-

employed doing a range of jobs from repairing properties to running a music

studio, his state probation agent told pretrial services that the defendant sold

Mary Kay cosmetics, and that he had a license to purchase and sell vehicles.

Despite the peripatetic nature of his employment, the defendant had significant

assets at the time of his arrest, including a home, two other pieces of real

property and several vehicles. He had a significant amount of cash in his

house. The court concedes that the defendant likely had legitimate income (and

that his wife appears to have had legitimate income), but given the amounts of

drugs involved in the current offense, it is logical to conclude that he was

supplementing his income extensively by selling drugs like heroin and cocaine.

      The defendant poses a danger to the community.




                                        14
      Presumption of Detention

      The next step in the process would be for the court to determine whether

there is any condition or combination of conditions that would assure the

defendant’s appearance or the safety of the community. But there is a

rebuttable presumption that there are no such conditions for defendants whom

the judicial officer has probable cause to believe committed a drug offense

carrying a statutory maximum sentence of ten years or more. 18 U.S.C.

§3142(e)(3)(A).

      The defendant was charged in the original indictment with a conspiracy

that carried a maximum penalty of forty years; based on the amount of drugs

attributable to the defendant, he is subject to a five-year mandatory minimum

sentence. Dkt. No. 364 at ¶6. There is a statutory presumption, then, that

there is no condition or combination of conditions that will assure the

defendant’s appearance or the safety of the community.

      Temporary Release

      Section 3142(i)(4) states that after a person has been ordered detained, a

judicial officer may “permit the temporary release of the person . . . to the

extent that the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.”

      Some courts have used a four-pronged test for analyzing whether a

defendant’s COVID-19 concerns constitute “another compelling reason” to

grant a request for temporary release under §3142(i). In United States v. Clark,

No. 19-40068-01-HLT, 2020 WL 1446895 (D. Kan. March 25, 2020), Judge


                                        15
Angel D. Mitchell articulated “at least” four factors: “(1) the original grounds for

the defendant’s pretrial detention, (2) the specificity of the defendant’s stated

COVID-19 concerns, (3) the extent to which the proposed release plan is

tailored to mitigate or exacerbate other COVID-19 risk to the defendant, and (4)

the likelihood that the defendant’s proposed release would increase COVID-19

risks to others.” Id. at *3. Judge Mitchell considered the totality of these factors

“to help guide the court’s determination as to whether a ‘compelling reason’

exists such that temporary release is ‘necessary.’ § 3142(i).” Other courts have

used this four-prong test to guide their analyses. See, e.g., Smoot, 2020 WL

1501810, at 2-3.

      The court finds use of these factors helpful. Several courts have noted

that the existence of the COVID-19 crisis alone is not sufficient to justify

release if traditional factors warrant detention. If the fact that the country—the

world—is in the grip of this pandemic were enough, standing alone, to justify

release, the analysis would be simple. Jails and prisons are places where social

distancing is difficult, if not impossible. Hygiene techniques such as frequent

hand-washing of twenty-seconds or more, coughing or sneezing into a tissue

then throwing it away, maintaining a distance of six feet or more from others,

refraining from gathering in groups of ten or more, sanitizing surfaces

frequently and other recommended techniques for preventing the spread of the

virus are demanding for those who are not in custody; likely they are more

difficult for those who are in custody. Many inmates have health conditions

that make them more vulnerable to severe illness if they were to contract the


                                         16
virus. Depending on the facility, some inmates must pay for medical care, or

have limited access to it. Given these realities and others, if the existence and

severity of the pandemic alone were enough to justify release of people

otherwise subject to detention, the solution to containing the spread of the

disease among inmates would be to release every pretrial detainee.

      That solution, however, has the potential to create other problems.

Releasing someone from jail will distance him or her from the people in the jail.

It will not guarantee that he or she is distanced from people outside the jail

upon release. If the person has been exposed while in the jail, he or she may

carry the virus to people outside. If the person was detained because he or she

posed a danger to the community, the existence of the virus and the new social

realities it has created may not serve to mitigate the danger. In some cases, it

may increase that danger; if inmates are released but can no longer work the

jobs they worked in the pre-COVID area and have no sources of income, they

may turn to illegal means to make money, or means that put them in violation

of the Safer-at-Home order. In a general sense, neither emptying jails and

prisons of all pretrial detainees nor keeping all pretrial detainees in custody is

a perfect solution. There likely is no perfect solution.

      The four-pronged test used by some other courts at least allows the court

to consider the specifics of each defendant’s circumstances at the time of the

motion. The court will consider the defendant’s circumstances using those

factors.




                                         17
            The Original Grounds for the Defendant’s Pretrial Detention

      The court already has discussed in detail the original grounds for the

defendant’s pretrial detention. The court has found that the defendant presents

some risk of failure to appear and a danger to the community.

            The Specificity of the Defendant’s COVID-19 Concerns

      The defendant argued in the motion that he is in the category of people

that the Centers for Disease Control considers high risk. Dkt. No. 377 at 8. He

indicated that he is 54 years old and was experiencing                   and that

he had other health conditions. Id. at 8-9. The information that the government

obtained from Dodge indicated that the defendant had no documented

issues, that he had          that was controlled and stable without an

and that he was on medication for                        . Dkt. No. 383 at 5-6.

      The CDC web site indicates that “those at high-risk for severe illness

from COVID-19” are people aged 65 and older, people in nursing homes or

long-term care facilities, people with underlying medical conditions

(particularly if those conditions are not well controlled), such as chronic lung

disease, moderate to severe asthma, serious heart conditions, people with

compromised immune systems (including people with cancer, smoking, bone

marrow or organ transplants, immune deficiencies, poorly controlled HIV or

AIDS and prolonged use of corticosteroids or other immune-weakening

medications), people with severe obesity, people with diabetes, people with

“chronic kidney disease undergoing dialysis” and people with liver disease.


                                        18
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-higher-risk.html (last visited April 2, 2020) 1.

      Based on the information before the court, the defendant is not someone

the CDC determines to be a person at higher risk. The Wisconsin Department

of Health Services web site indicates that of the cases confirmed as of April 1,

2020, nineteen percent were in the 50-59 age group—the defendant’s age

group. https://www.dhs.wisconsin.gov/covid-19/data.htm. It appears that in

Wisconsin, of those individuals who have been confirmed to have the virus,

more have been in the 50-59 age group than any other age group except people

ages 60-69. While it appears that the defendant may be at a higher risk than a

thirty-year-old with no underlying health problems, it is not clear that he is at

a significantly greater risk for severe illness if infected, compared to someone

who is older or someone with severe illness or comprised immunity.

      The defendant is in Dodge, which currently has no diagnosed cases.

Dodge is taking measures to reduce the risk of virus spread, which the

government outlined in its response brief. The defendant has argued, and

courts have held, that the fact that a jail or prison has not yet had a confirmed

diagnosis does not mean there won’t be one. The court agrees. If the

government’s only argument against release were the argument that there

hasn’t yet been a diagnosed case at Dodge, that argument would not suffice, for

the same reason that the existence and severity of the pandemic, standing



1
 The court attempted to access the URL the defendant cited,
https://bit.ly.2vgUt1P. It could not find the article the defendant referenced.
                                          19
alone, is not a sufficient reason to release someone otherwise subject to

detention. But considering that fact along with the defendant’s physical risk

characteristics and the measures that Dodge is taking to protect against

infection and to prevent spread, it is a factor that mitigates against release.

            The Extent to Which the Proposed Release Plan is Tailored to
            Mitigate or Exacerbate Other COVID-19 Risk to the Defendant

      The defendant has proposed that he “be released to house arrest on

location monitoring,” and that he be “allowed to leave the house for medical

and legal purposes only.” Dkt. No. 377. Probation contacted the defendant’s

wife, who indicated that there were no other individuals in the residence but

her, and who stated that she would be supportive of any conditions of release.

Dkt. No. 384.

      Other than the fact that release will get the defendant out of the Dodge

County Detention Center, the defendant’s release plan does not address how it

will mitigate the risk to the defendant. The defendant indicates that his medical

issues require him to make frequent visits to the medical unit at the jail. The

court assumes that these issues would require him to make similarly frequent

visits to doctors if he were living at home. Those visits would expose the

defendant to risk (given that in these days, anyone who visits a hospital or

doctor’s office is exposed to risk, and exposes others). The release plan does not

indicate how the defendant will support himself; it appears that the jobs he

was doing before he was arrested were the kinds of jobs that would not be

considered “essential” under the Safer-at-Home order. The release proposal

does not indicate what the defendant’s wife does, or with whom she comes into
                                        20
contact, or how she supports herself. This factor does not weigh in favor of

release.

             The Likelihood that the Defendant’s Proposed Release Would
             Increase COVID-19 Risks to Others

      The court already has noted that the defendant’s release could subject

him and others to risk if, as has been true while he has been in custody, he

must make frequent doctor/clinic visits. The defendant proposes that he be

released on home detention with location monitoring. This would require

probation to conduct a home visit to determine whether the defendant’s home

was appropriate (putting probation at risk), to use a location monitoring unit

(of which probation has limited supplies) and to set up that unit (putting

probation at risk). The fact that a probation officer might be at risk in

effectuating a defendant’s release on location monitoring may not, standing

alone, be a reason not to release a defendant. But in a situation in which the

defendant presents both a risk of non-appearance and a danger to the

community, and where that defendant is not at significantly higher risk for

severe illness if infected, and where the defendant’s release plan is short on

details, the court must include in the balance of factors whether the risk to the

probation officer is warranted.

Conclusion

      Every person in our community is at risk from this virus. The risk seems

to increase by the day. People are scared. People are suffering physically,

psychologically, emotionally and economically. The court knows that members

of our community who are in custody share the fear and the suffering; it has
                                        21
heard from incarcerated individuals, and not just through motions for release.

It does not take lightly anyone’s fears, or concerns, or risks, not does it blame

anyone for seeking any way to reduce those risks. Given the analysis above, the

court will deny the defendant’s motion. That does not mean that the court does

not understand the reasons for the defendant’s request or his concerns. The

court urges the defendant to take all the steps he can to keep himself, and his

fellow inmates, safe.

      The court GRANTS the defendant’s request for review of the detention

order and DENIES WITHOUT PREJUDICE the defendant’s motion for release

to home detention on location monitoring. Dkt. No. 377.

      Dated in Milwaukee, Wisconsin this 2nd day of April, 2020.

                                      BY THE COURT:



                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        22
